DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments/Remarks filed on 11/04/2021, which have been entered. Claims 2-3 & 8-11 are examined below. Claims 8-11 are newly added. Claims 1 & 4-7 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claim 2 stands rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang (CN 104845456 A; citations to its translation) for the reasons presented in the Non-Final Rejection dated 05/04/2021.


Claim Rejections - 35 USC § 102/103
4.	Claims 2-3, 8, 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang “Review: Value-Added Products Derived from Waste Activated Sludge: A Biorefinery Perspective” Water, 2018, 10, 545, PDF pgs. 1-20; accessible online from www.mdpi.com/journal/water.
	As to claim 2, Zhang teaches a corrosion inhibitor comprising a plurality of natural polymers of high molecular weight, wherein said plurality of natural polymers comprises extracellular polymeric substances (see pg. 4: one novel use of waste activated sludge (WAS) derived amino acids is as an environmentally-friendly corrosion Zhang also writes: “Application of amino acids as effective inhibitors to control corrosive reactions in several different metals (e.g. steel) in acidic media has been verified by a series of investigations (see pg. 4 and Figure 1).
	As to claim 3, Zhang teaches the corrosion inhibitor of claim 2, wherein said extracellular polymeric substances are derived from waste activated sludge (see Abstract: waste activated sludge (WAS) as a feedstock to produce bio-products such as amino acids; see pg. 2: WAS can be harvested as a protein or amino acid source, since the principal constituents of its organic matter consist of complex compounds in the form of lipids, polysaccharides and proteins; see also pgs. 3-4).
	As to claim 8, Zhang teaches the corrosion inhibitor of claim 3, wherein said waste activated sludge is heated in order to release said extracellular polymeric substances (see paragraph bridging pages 5-6: hydrothermal recovery from WAS: microwave radiation as alternate heating or intracellular liquid heating).
	As to claim 11, Zhang teaches the corrosion inhibitor of claim 3, wherein said extracellular polymeric substances comprise the functional groups of O-H, N-H, C-N, C=O and C-H (see pg. 4: application of amino acids as effective corrosion inhibitors due to their amphiphilic molecular structure containing amino groups (include N-H) and carboxyl (include C=O) groups).
In the event that Zhang’s disclosure presented above is insufficient to anticipate claims 2-3, 8, 11, it would have nonetheless have been obvious to the skilled artisan to produce the claimed corrosion inhibitor, as the reference teaches each of the claimed ingredients for the same utility. See also MPEP 2144.05 II A: Claimed polymers which .


5.	Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang “Review: Value-Added Products Derived from Waste Activated Sludge: A Biorefinery Perspective” Water, 2018, 10, 545, PDF pgs. 1-20; accessible online from www.mdpi.com/journal/water.
As to claims 9-10, Zhang teaches the corrosion inhibitor of claim 3, but fails to disclose that said extracellular polymeric substance (EPS) is applied in the presence of CO2 saturated NaCl solution [claim 9] and that said extracellular polymeric substance is applied at 1,000 parts per million [claim 10].
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the method parameters for applying the EPS by routine experimentation and arrive at the conditions recited in claims 9-10, the motivation being to achieve the desired corrosion inhibiting properties of the substrate/surface to which the corrosion inhibitor is applied (note that there is no recitation within the claims as to where or on what the EPS “is applied”). Furthermore, claims 9-10 recite features defining methods of using the corrosion inhibitor composition, and are not a further limiting feature of the composition itself. Where an examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, .


Response to Arguments
6.	Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that Zhang teaches a corrosion inhibitor comprising WAS-derived amino acids for industrial pickling, it does not teach a corrosion inhibitor comprising WAS-derived (i) extracellular polymeric substances (ii) with high molecular weight, thereby Zhang does not anticipate or obviate claims 2-3. Applicant specifically argues that the reference does not provide the specific and novel corrosion inhibitor here, which provides superior qualities over the prior art.
However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Zhang teaches feature (i) at pg. 2: “The composition of WAS can be typically characterized by six groups of components: (1) non-toxic organic carbon compounds, including extracellular proteins and polysaccharides…” and pg. 3: “…which showed the importance of hydrophobic interactions linking proteins to the extracellular polymer substance (EPS) matrix” and pg. 11: Bio-Flocculants and Bio-Surfactants. Feature (ii) of “high molecular weight” is a relative term (high compared to what?). As written in the prior Office Action and repeated here, MPEP 2144.05 II A says: Claimed composition that give it corrosion inhibiting functionality? 
Applicant then argues that Wang does not anticipate or obviate the claims as a whole because although Wang discloses a specific anti-corrosive paint that comprises Lactobacillus reuteri, it does not provide sufficient disclosure to teach one skilled in the art to develop the wider range of extracellular materials in the current claims. Applicant then argues that Wang discloses green options for corrosion inhibitors in general, but does not address the category of waste claimed here, waste activated sludge.
However, Wang does not have to teach a “wider range of materials” (genus) when he teaches a particular extracellular polymeric substance (species). See MPEP 2131.02: I. A species will anticipate a claim to a genus and II. A reference that clearly names the claimed species anticipates the claim no matter how many other species are named. Claim 2 does not require “waste activated sludge” and thus Applicant’s second argument with respect to Wang is moot. 
For at least the reasons described above, the claim rejections are maintained.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 16, 2022